Name: COMMISSION REGULATION (EC) No 528/95 of 9 March 1995 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp supplementing Annex A
 Type: Regulation
 Subject Matter: plant product;  European construction;  Europe;  economic policy
 Date Published: nan

 10 . 3 . 95 EN Official Journal of the European Communities No L 54/9 COMMISSION REGULATION (EC) No 528/95 of 9 March 1995 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp supplementing Annex A Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in par ­ ticular Article 4 (5) thereof, Whereas Annex A to Commission Regulation (EEC) No 11 64/89 (2), as last amended by Regulation (EC) No 1469/94 (3), comprises a list of varieties of flax intended mainly for the production of fibre, in order to be able to distinguish those varieties from the varieties intended mainly for the production of seed ; whereas, as a result of the request made by Finland during the enlargement negotiations to add to that list two varieties of flax used by Finnish producers, the aforementioned Annex A should be supplemented ; HAS ADOPTED THIS REGULATION : Article 1 The following varieties are hereby added to Annex A to Regulation (EEC) No 1164/89 : 'Aino' and 'Martta'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from the 1995/96 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 146, 4. 7. 1970, p. 1 . O OJ No L 121 , 29 . 4. 1989, p. 4. (3) OJ No L 159, 28 . 6 . 1994, p . 12.